                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



UNITED STATES OF AMERICA,
                                                        Case No. 2:18-cr-00264
              Plaintiff,
                                                        JUDGE ALGENON L. MARBLEY
       V.

                                                        Magistrate Judge King
JAMES JASON RUDAI,


              Defendant.



            ORDER ADOPTING MAGISTRATE JUDGE KING'S REPORT AND
       RECOMMENDATION ACCEPTING DEFENDANT'S GUILTY PLEA f#291


       This matter is before the Court on Magistrate Judge King's Report and Recommendation

Accepting Defendant James Jason Rudai's plea of guilty to one count of Failing to Register under

the Sexual Offender Registration and Notification Act, 18 U.S.C. § 2250(a). (Doc. 29.) The

Report and Recommendation was filed on August 7, 2019, and the parties had fourteen days

thereafter to raise any Objections. Neither side has filed an Objection to the Report and

Recommendation, and the time for doing so has now passed.

       Having reviewed the Report and Recommendation, the Court finds that Magistrate Judge

King reached the correct conclusion. Accordingly, the Court ADOPTS Magistrate Judge King's

August 7, 2019 Report and Recommendation as this Court's findings of fact and conclusions of

law. Defendant's guilty plea is hereby ACCEPTED.

       IT IS SO ORDERED.

                                             /s/ Algenon L. Marbiev
                                            ALGENON L. MARBLEY
                                            UNITED STATES DISTRICT JUDGE


DATED: September 5,2019
